Exhibit 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS: THAT, AT&T INC., a Delaware corporation, hereinafter referred to as the “Corporation,” proposes to file with the Securities and Exchange Commission at Washington, D.C., under the provisions of the Securities Act of 1933, as amended, a Registration Statement or Statements on Form S-8 for the issuance of additional shares of the Corporation’s Common Stock pursuant to the AT&T Savings and Security Plan, the AT&T Retirement Savings Plan, the AT&T Puerto Rico Retirement Savings Plan, and the BellSouth Savings and Security Plan; NOW, THEREFORE, each of the undersigned hereby constitutes and appoints Randall L. Stephenson, Jonathan P. Klug, John J. Stephens, Paul W. Stephens, Wayne Watts, or any one of them, all of the City of Dallas and State of Texas, the attorneys for the undersigned and in the undersigned’s name, place and stead, and in the undersigned’s office and capacity in the Corporation, to execute and file a registration statement or statements, and thereafter to execute and file any and all amended registration statements and amended prospectuses or amendments or supplements to any of the foregoing, hereby giving and granting to said attorneys full power and authority to do and perform each and every act and thing whatsoever requisite and necessary to be done in and concerning the premises, as fully to all intents and purposes as the undersigned might or could do if personally present at the doing thereof, hereby ratifying and confirming all that said attorneys may or shall lawfully do, or cause to be done, by virtue hereof. IN WITNESS WHEREOF, each of the undersigned has hereunto set his or her hand the date set forth opposite their name. June 25, 2013 /s/ Randall L. Stephenson Date Randall L. Stephenson Chairman of the Board, Chief Executive Officer and President June 28, 2013 /s/ Gilbert F. Amelio Date Gilbert F. Amelio Director June 28, 2013 /s/ Reuben V. Anderson Date Reuben V. Anderson Director June 28, 2013 /s/ James H. Blanchard Date June 28, 2013 James H. Blanchard Director /s/ Jaime Chico Pardo Date Jaime Chico Pardo Director June 28, 2013 /s/ Scott T. Ford Date Scott T. Ford Director June 28, 2013 /s/ James P. Kelly Date James P. Kelly Director June 28, 2013 /s/ Jon. C. Madonna Date Jon C. Madonna Director June 28, 2013 /s/ Michael B. McCallister Date Michael B. McCallister Director June 28, 2013 /s/ John B. McCoy Date John B. McCoy Director June 28, 2013 /s/ Joyce M. Roche Date Joyce M. Roche Director June 28, 2013 /s/ Matthew K. Rose Date Matthew K. Rose Director June 28, 2013 /s/ Laura D/Andrea Tyson Date Laura D’Andrea Tyson Director
